Citation Nr: 0840530	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  02-12 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 60 percent for 
benign prostatic hypertrophy (BPH) with urinary frequency.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from May 1975 to May 1979 and 
July 1980 to February 2001.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2001 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).  This case was previously before the 
Board, and remanded for further development, in November 
2003, January 2006, April 2007, and February 2008.  

The Board notes that the veteran, via his representative, 
appears to raise a claim of service connection for erectile 
dysfunction and special monthly compensation for loss of use 
of a creative organ, as secondary to the BPH.  These matters 
are REFERRED to the RO for the appropriate action.


FINDING OF FACT

The veteran's BPH with urinary frequency does not result in 
persistent edema and albuminuria with BUN 40 to 80mg%, 
creatinine 4 to 8mg%, or generalized poor health.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for BPH 
with urinary frequency have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 
7527 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In this matter, the appeal arises from disagreement with the 
initial evaluation following the grant of service connection 
for the disability listed above.  Although it appears that 
adequate notice was not provided to the veteran prior to the 
April 2001 decision, the Court has held that were the 
underlying claim for service connection has been granted and 
there is disagreement as to downstream questions (such as the 
effective date), the claim has been substantiated and there 
is no prejudice due to inadequate (or no) notice.  Goodwin v. 
Peake, No. 05-876 (Vet. App. May 19, 2008); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).).  The Federal Circuit 
has also held that once the underlying service connection 
claim is granted there is no duty to provide notice under 
38 U.S.C.A. § 5103(a).  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  

In any event, in April 2004, the agency of original 
jurisdiction (AOJ) sent a letter to the veteran providing the 
notice then required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) for the claim for increased initial rating.  
Subsequently in May 2006, the veteran was provided with 
notice of the effective date and disability rating 
regulations, in accord with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The claim was subsequently 
readjudicated after each notice.  VA has done everything 
reasonably possible to assist the veteran with respect to his 
claim for benefits, such as providing VA examinations and 
obtaining medical records.  Consequently, the Board finds 
that the claims are ready for adjudication. 




Increased Rating

For historical purposes, it is noted that service connection 
was established for BPH with urinary frequency by the RO in 
the April 2001 decision, based on in-service treatment and 
diagnosis.  A 60 percent rating has been assigned, effective 
the day after separation.  See August 2008 Rating Decision.  
The veteran claims that a higher evaluation is warranted.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  38 C.F.R. § 4.14.  In an appeal of an initial rating 
(such as in this case), consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Board will thus 
consider entitlement to "staged ratings."

BPH is rated under 38 C.F.R. § 4.115b, Diagnostic Code (DC) 
7527.  DC 7527 directs that disabilities of the prostate be 
rated as voiding dysfunction or urinary tract infection, 
whichever is the predominant manifestation of the disability.  
The Board notes that a rating in excess of 60 percent is not 
available under either the voiding dysfunction or the urinary 
tract infection rating criteria.  As such, the symptoms 
associated with these dysfunctions will not be discussed.  
The rating criteria for renal dysfunction, which are also for 
consideration in the evaluation of urinary tract infections, 
do provide a rating in excess of 60 percent, however. 

The rating criteria for renal dysfunction provides an 80 
percent rating for persistent edema and albuminuria with BUN 
40 to 80mg%; or creatinine 4 to 8mg%; or generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion.  

An October 2000 VA examination record reports that the 
veteran was in "no acute distress" and that he weighed 147 
pounds.  Laboratory testing indicated a creatinine of 1 and a 
BUN of 11.  The veteran denied any weight loss, and the 
record reports no findings or history of edema, weakness, 
lethargy, or limitation of exertion.  The examiner noted that 
the veteran was in no acute distress.  

VA and private treatment records dating up to May 2007 also 
report negative findings as to edema and negative histories 
as to weight loss or loss of appetite, and the records 
indicate that the veteran's weight generally fluctuated 
between 152 pounds and 162 pounds, with a maximum weight of 
166.8 pounds in May 2006.  See generally VA treatment 
records; Krishnan treatment records.  The records do report 
some histories of shortness of breath and fatigue, but these 
findings are linked to disorders independent of the veteran's 
prostate condition.  Laboratory testing done in October 2002 
indicates a BUN of 9 and creatinine of 1.1.  See October 2002 
Quest Diagnostics report.  

A March 2006 VA examination record reports the veteran's 
history of weakness but no anorexia or weight loss.  The 
record notes that the veteran was well-developed and well-
nourished and that he was 165 pounds.  A subsequent March 
2006 urology consult reports the veteran's history of a 
seven-to-eight year history of problems with decline in 
coordination, headaches, visual disturbances, and weakness of 
extremities.  Laboratory findings indicated that the 
veteran's creatinine level was 1.1, and urinalysis was 
negative.  Neither record reported any finding of edema.  

An August 2007 VA examination record reports the veteran's 
history that he believed he was in general poor health and 
that his body was "falling apart."  The veteran explained 
that he had lost about 10 pounds in the previous year, that 
he had profound weakness, and that he was easily fatigued 
with no energy.  The record indicates that the vetearn 
related these symptoms, and his belief that he was in poor 
health, to his non-prostate problems, such as fibromyalgia, 
however.  The veteran reported his main concern with his 
prostate condition was the embarrassment associated with 
urinary incontinence.  He stated that as a result of the 
incontinence he has limited his activities to those close to 
toilet facilities, which renders him unable to drive for 
"too long a distance" or to function for unlimited periods 
away from home."  The veteran stated that his appetite was 
good.  The examiner noted that the veteran was 154.6 pounds, 
and he indicated that the veteran had lost 10 pounds in the 
previous year.  The veteran was still "well-developed" and 
"well-nourished," however, and he had no pallor or edema.  
Examination showed "no great enlargement" of the prostate, 
though there was some prominence of the left lobe.  
Laboratory testing, conducted in April 2007, indicated a BUN 
of 10 and a creatinine of 1.3.  Additionally, urinalysis 
showed a trace of protein and a trace of ketones.  An April 
2008 addendum adds that the laboratory testing and urinalysis 
indicated that the veteran had a definite decrease in kidney 
function.  

Based on a review of the evidence, the Board finds that a 
rating in excess of 60 percent is not warranted for any part 
of the appellate period.  Initially, the Board notes that the 
records consistently report BUN and creatinine levels below 
that required for the 80 percent rating, as well as no 
findings of edema, let alone persistent edema.  Additionally, 
the record does not indicate that the veteran has generalized 
poor health due to his prostate condition.  The Board notes 
that the veteran has reported having poor health, as well as 
weakness, lethargy, and recent weight loss.  The record does 
not include any medical findings indicating that the veteran 
is in "poor health," however; rather, the evidence 
consistently reports that the veteran is well-nourished and 
well-developed and in no acute distress, and the evidence 
suggests that the vetearn's current weight is still with his 
"normal range".  Additionally, the Board notes that the 
veteran's own statements suggest that the veteran's histories 
of weakness, fatigue, weight loss, and poor health are not 
related to the prostate condition but to unrelated 
conditions, such as depression, fibromyalgia, and 
osteoarthritis.  As such, the Board finds that the competent 
medical evidence does not indicate that the veteran has 
"poor health" from his prostate condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992). 

In sum, the Board finds that a rating in excess of 60 percent 
is not warranted for the veteran's BPH with urinary 
frequency.  Additionally, the Board notes that separate 
ratings are not warranted for the veteran's renal and voiding 
dysfunctions, as the DC 7527 states that only one general 
rating criteria, that which predominantly reflects the 
symptomatology, is to be applied.  Consequently, the Board 
finds that the veteran's claim for an increased rating must 
be denied.  


ORDER

A rating in excess of 60 percent for BPH with urinary 
frequency is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


